Title: Advice to a Young Tradesman, [21 July 1748]
From: Franklin, Benjamin
To: 


George Fisher’s The Instructor: or Young Man’s Best Companion was a popular manual of English grammar, penmanship, composition, arithmetic, bookkeeping, and other useful matters for young men entering business. A competitor of William Mather’s The Young Man’s Companion, on which it was based and from which it copied many particulars, it was first published in London in 1730 or earlier; a sixth edition appeared in 1742, and an eighth presumably before 1748. Franklin imported two dozen copies in 1745; in 1747 he began to get an American edition ready. This was the “Ninth Edition” and was announced in the Gazette of July 21, 1748, as “just published.”
It was essentially but not entirely a reprinting of the English original. Franklin changed the name to The American Instructor, he omitted some parts of Fisher’s book and added new material for American readers. Instead of the English Instructor’s brief medical prescriptions, for example, The American Instructor reprinted John Tennent’s Every Man his own Doctor. There were accounts of the history and government of the several colonies; of Pennsylvania, however, Franklin wrote simply: “One of the happiest Countries at this Time in the World. God grant it may long so continue.” To promote the teaching of penmanship Franklin, like William Mather, included four plates of examples of good handwriting, as well as a description of the Twelve Ciphers which his late friend Joseph Breintnall had designed. And finally he offered this advice to young tradesmen.
 
 [July 21, 1748]
Advice to a young Tradesman, written by an old One. 
To my Friend A. B.
As you have desired it of me, I write the following Hints, which have been of Service to me, and may, if observed, be so to you.
Remember that Time is Money. He that can earn Ten Shillings a Day by his Labour, and goes abroad, or sits idle one half of that Day, tho’ he spends but Sixpence during his Diversion or Idleness, ought not to reckon That the only Expence; he has really spent or rather thrown away Five Shillings besides.
Remember that Credit is Money. If a Man lets his Money lie in my Hands after it is due, he gives me the Interest, or so much as I can make of it during that Time. This amounts to a considerable Sum where a Man has good and large Credit, and makes good Use of it.
Remember that Money is of a prolific generating Nature. Money can beget Money, and its Offspring can beget more, and so on. Five Shillings turn’d, is Six: Turn’d again, ’tis Seven and Three Pence; and so on ’til it becomes an Hundred Pound. The more there is of it, the more it produces every Turning, so that the Profits rise quicker and quicker. He that kills a breeding Sow, destroys all her Offspring to the thousandth Generation. He that murders a Crown, destroys all it might have produc’d, even Scores of Pounds.
Remember that Six Pounds a Year is but a Groat a Day. For this little Sum (which may be daily wasted either in Time or Expence unperceiv’d) a Man of Credit may on his own Security have the constant Possession and Use of an Hundred Pounds. So much in Stock briskly turn’d by an industrious Man, produces great Advantage.
Remember this Saying, That the good Paymaster is Lord of another Man’s Purse. He that is known to pay punctually and exactly to the Time he promises, may at any Time, and on any Occasion, raise all the Money his Friends can spare. This is sometimes of great Use: Therefore never keep borrow’d Money an Hour beyond the Time you promis’d, lest a Disappointment shuts up your Friends Purse forever.
The most trifling Actions that affect a Man’s Credit, are to be regarded. The Sound of your Hammer at Five in the Morning or Nine at Night, heard by a Creditor, makes him easy Six Months longer. But if he sees you at a Billiard Table, or hears your Voice in a Tavern, when you should be at Work, he sends for his Money the next Day. Finer Cloaths than he or his Wife wears, or greater Expence in any particular than he affords himself, shocks his Pride, and he duns you to humble you. Creditors are a kind of People, that have the sharpest Eyes and Ears, as well as the best Memories of any in the World.
Good-natur’d Creditors (and such one would always chuse to deal with if one could) feel Pain when they are oblig’d to ask for Money. Spare ’em that Pain, and they will love you. When you receive a Sum of Money, divide it among ’em in Proportion to your Debts. Don’t be asham’d of paying a small Sum because you owe a greater. Money, more or less, is always welcome; and your Creditor had rather be at the Trouble of receiving Ten Pounds voluntarily brought him, tho’ at ten different Times or Payments, than be oblig’d to go ten Times to demand it before he can receive it in a Lump. It shews, besides, that you are mindful of what you owe; it makes you appear a careful as well as an honest Man; and that still encreases your Credit.
Beware of thinking all your own that you possess, and of living accordingly. ’Tis a Mistake that many People who have Credit fall into. To prevent this, keep an exact Account for some Time of both your Expences and your Incomes. If you take the Pains at first to mention Particulars, it will have this good Effect; you will discover how wonderfully small trifling Expences mount up to large Sums, and will discern what might have been, and may for the future be saved, without occasioning any great Inconvenience.
In short, the Way to Wealth, if you desire it, is as plain as the Way to Market. It depends chiefly on two Words, Industry and Frugality; i.e. Waste neither Time nor Money, but make the best Use of both. He that gets all he can honestly, and saves all he gets (necessary Expences excepted) will certainly become Rich; If that Being who governs the World, to whom all should look for a Blessing on their honest Endeavours, doth not in his wise Providence otherwise determine.
